DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been reviewed by the examiner and entered of record in the file.
 2.   	Claims 1, 27 and 31 are amended.  Claims 5, 7, 17, 25 and 56-84 were previously cancelled. Claim 1, 27, 31, 36, 39, and 40 are pending in the application.	 
	
Previous Claim Rejections - 35 USC § 103
3.	Claims 1, 27, 31, 36, 39 and 40 were previously rejected under 35 U.S.C. 103 as being unpatentable over Humbert et al (Clinical Pharmacology & Therapeutics 1996), and van der Kuy et al (Eur J Clin Pharmacol 1999), in view of Righton, (Manufacturing Chemist 2014) as evidenced by Djupesland, (Drug Deliv and Transl Res 2013).
	Upon further consideration of the amendatory changes to the claims (see the Examiner’s amendment below) as well as Applicant’s arguments that the claimed method provides a more efficient delivery and unexpectedly and significantly better exposure of DHE mesylate compared to the known treatment method using the same active ingredient at a higher dose divided into 4 sprays (i.e. Migranal®, wherein 2 sprays are administered followed by a 15 minute delay, followed by another 2 sprays), such that the instant method results in a significantly better DHE pharmacokinetic withdrawn.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hayan Yoon (Reg. No.) on September 21, 2021.
5.	The application has been amended as follows: 
	CLAIM 1, at the end of the claim after the term “propellant” please insert the 			following text:
	“, and wherein, following administration of the dose, the mean DHE Cmax in 	plasma is at least 750 pg/ml; the time to Cmax (Tmax) of DHE in plasma is less than 	45 minutes; and the mean plasma AUCo-inf of DHE is at least 2500 pg*hr/ml.”

	CLAIM 27, please CANCEL without prejudice or disclaimer.

REASONS FOR ALLOWANCE
6.	In consideration of the amendatory changes and cancellations, claims 1, 31, 36, 39 and 40 are allowable over the prior art, as newly renumbered claims 1-5.   The following is an examiners statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611